TOWNSEND, District Judge
(orally). The merchandise in question comprises black-headed pins, which were classified for duty under paragraph 108 of the act of 1890, as "manufactures of glass, or of which glass shall be the component material of chief value,” and claimed in the protest of the importers to be dutiable under paragraph 200, as “pins, metallic,” at 30 per cent, ad valorem. An examination of the samples 'and the record herein shows, that the merchandise in question dearly Calls within the principle of the case already considered, namely, Worthington v. U. S. (No. 1,792) 90 Fed. 797, and the decision of the board of appraisers is therefore reversed.